      Case 2:19-cv-00272 Document 24 Filed on 06/26/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   June 26, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

JESSE LEE RAMIREZ,                           §
                                             §
         Plaintiff,                          §
VS.                                          § CIVIL ACTION NO. 2:19-CV-272
                                             §
THE STATE OF TEXAS, et al,                   §
                                             §
         Defendants.                         §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION
                 TO DENY PLAINTIFF’S MOTION FOR
                RELIEF FROM THE FINAL JUDGMENT

       On May 14, 2020, United States Magistrate Judge Julie K. Hampton issued her

“Memorandum and Recommendation to Deny Plaintiff’s Motion for Relief from the

Final Judgment” (D.E. 20). The parties were provided proper notice of, and opportunity

to object to, the Magistrate Judge’s Memorandum and Recommendation. FED. R. CIV. P.

72(b); 28 U.S.C. § 636(b)(1); General Order No. 2002-13. No objections have been

timely filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 20), and all other relevant

1/2
      Case 2:19-cv-00272 Document 24 Filed on 06/26/20 in TXSD Page 2 of 2



documents in the record, and finding no clear error, the Court ADOPTS as its own the

findings and conclusions of the Magistrate Judge. Accordingly, Plaintiff’s Motion for

Relief from the Final Judgment (D.E. 19) is DENIED.

       ORDERED this 26th day of June, 2020.


                                          ___________________________________
                                          NELVA GONZALES RAMOS
                                          UNITED STATES DISTRICT JUDGE




2/2
